Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 12/10/2021.
Claims 1-24 have been examined.

Response to Amendment
In the instant amendment, claims 1, 5, 9, 17 and 24 have been amended.
The 35 USC §101 rejection over claims 1-10 is withdrawn in view of Applicant’s amendments.


Allowable Subject Matter
Claims 5, 9, 17 and 24 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 11-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0044750 to Vardi et al. (hereafter “Vardi”) in further view of US 2006/0242239 to Morishima (hereafter “Morishima”).

As per claim 1, Vardi discloses a system comprising:
A processor (paragraphs 0018-0019); and
Memory coupled to the processor (paragraphs 0022 and 0026), wherein the memory comprises: 
a log analyzer (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: block 44) to: 
receive application logs generated by a plurality of applications running in a computing environment (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: block 44 receiving usage logs which is software usage data); and 
analyze the received application logs to parse information about the plurality of applications (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: “extracting data regarding the change in computing capacity from various information logs”); and 
a change detection unit communicatively coupled to the log analyzer (FIG. 2; block 55) to: 
generate a change notification indicating that a change has been occurred to an application (FIGs. 1-2; paragraphs 0026, and 0043-0046: teaches “The CE 30 (FIG. 1) is a facility which extracts information regarding changes in computing capacity that has been separately gathered and recorded in information logs by a monitoring program, the operating system, Technical License Managers (TLMs) and other programs as appropriate. “, “the HAL-1000 has been upgraded to the HAL-2000”, and “information regarding the addition or removal of processors or the change in processing capacity of one or more computer systems, one or more logical partitions within one or more computers, or a network or sysplex of computers” [Wingdings font/0xE0] changes has been occurred to an application as claimed) running on a compute node in the computing environment (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”) using the parsed information (FIGs. 1-2; block 44); and 
send the change notification indicating the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users).
Vardi discloses send the change notification indicating the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users), however, Vardi does not explicitly disclose a user is a subscriber.
Morishima further discloses a user is a subscriber (paragraphs 0056 and 0061).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Morishima into Vardi’s teaching because it would provide for the purpose of managing, for each user, data concerning one or a plurality of presence groups to associate one or a plurality of presence information items for presence information to be delivered with one or a plurality of IDs of delivery destination users of the presence information relating to the presence information item (Morishima, paragraph 0005).

As per claim 6, Vardi discloses wherein the change detection unit is to generate the change notification indicating that the change has been occurred to an individual component of the application using the parsed information about the plurality of applications (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”).

As per claim 11, Vardi discloses a method comprising:
receiving, by a log analyzer (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: block 44), application logs generated by a plurality of applications running in a computing environment (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: block 44 receiving usage logs which is software usage data);
analyzing, by the log analyzer, the received application logs to parse information about the plurality of applications (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: “extracting data regarding the change in computing capacity from various information logs”);
generating, by a change notification as a service (CNaaS) application (FIG. 2; block 55), a change notification indicating that a change has been occurred to an application (FIGs. 1-2; paragraphs 0026, and 0043-0046: teaches “The CE 30 (FIG. 1) is a facility which extracts information regarding changes in computing capacity that has been separately gathered and recorded in information logs by a monitoring program, the operating system, Technical License Managers (TLMs) and other programs as appropriate. “, “the HAL-1000 has been upgraded to the HAL-2000”, and “information regarding the addition or removal of processors or the change in processing capacity of one or more computer systems, one or more logical partitions within one or more computers, or a network or sysplex of computers” [Wingdings font/0xE0] changes has been occurred to an application as claimed) running on a compute node in the computing environment (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”) using the parsed information (FIGs. 1-2; block 44); and
sending the change notification identifying the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users).
Vardi discloses send the change notification indicating the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users), however, Vardi does not explicitly disclose a user is a subscriber.
Morishima further discloses a user is a subscriber (paragraphs 0056 and 0061).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Morishima into Vardi’s teaching because it would provide for the purpose of managing, for each user, data concerning one or a plurality of presence groups to associate one or a plurality of presence information items for presence information to be delivered with one or a plurality of IDs of delivery destination users of the presence information relating to the presence information item (Morishima, paragraph 0005).
As per claim 12, Vardi discloses monitoring and/or managing the application in the computing environment in response to the change notification (FIG. 2; paragraphs 0007 and 0014).

As per claim 16, it is a method claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 6.

As per claim 20, Vardi discloses a non-transitory machine-readable storage medium encoded with instructions that, when executed by a management node, cause the management node to:
retrieve application logs generated by a plurality of applications running in a computing environment (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: block 44 receiving usage logs which is software usage data);
analyze the retrieved application logs to parse information about the plurality of applications (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: “extracting data regarding the change in computing capacity from various information logs”);
generate a change notification indicating that a change has been occurred to an application (FIGs. 1-2; paragraphs 0026, and 0043-0046: teaches “The CE 30 (FIG. 1) is a facility which extracts information regarding changes in computing capacity that has been separately gathered and recorded in information logs by a monitoring program, the operating system, Technical License Managers (TLMs) and other programs as appropriate. “, “the HAL-1000 has been upgraded to the HAL-2000”, and “information regarding the addition or removal of processors or the change in processing capacity of one or more computer systems, one or more logical partitions within one or more computers, or a network or sysplex of computers” [Wingdings font/0xE0] changes has been occurred to an application as claimed) running on a compute node in the computing environment (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”) using the parsed information (FIGs. 1-2; block 44); and
push the change notification identifying the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users).
Vardi discloses send the change notification indicating the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users), however, Vardi does not explicitly disclose a user is a subscriber.
Morishima further discloses a user is a subscriber (paragraphs 0056 and 0061).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Morishima into Vardi’s teaching because it would provide for the purpose of managing, for each user, data concerning one or a plurality of presence groups to associate one or a plurality of presence information items for presence information to be delivered with one or a plurality of IDs of delivery destination users of the presence information relating to the presence information item (Morishima, paragraph 0005).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claims 1 and 11, and in further view of US 2006/0277162 to Smith.

As per claim 2, Vardi discloses wherein the log analyzer is to analyze the received application logs to parse information about the plurality of applications (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: “extracting data regarding the change in computing capacity from various information logs”).
Smith further discloses using context aware log parsing queries to parse information (paragraphs 0047-0048: “the structuring module 204 dictates how the checkpoint log record 114 is parsed and traversed for application of the query expression 128”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Smith into Vardi’s teaching because and Morishima’s teaching because it would provide for the purpose of a query expression comprising a condition and one or more parameters is applied to each log entry. Log entries that satisfy the query expression are included in a condensed checkpoint log record. In one embodiment of the method the condensed checkpoint log record is presented to an Information Management System (IMS) formatting utility (Smith, paragraph 0019).

As per claim 13, it is a method claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 13 is rejected for the same reasons as set forth in the rejection of claim 2.

Claims 3-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claims 1 and 20, and in further view of US 2006/0117091 to Justin.

As per claim 3, Vardi does not explicitly disclose wherein the log analyzer is to generate an alarm when the parsed information matches with a context aware log parsing query. 
Justin further disclose wherein the log analyzer is to generate an alarm when the parsed information matches with a context aware log parsing query (paragraph 0079). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of Once the log server has determined (806) a change in state of a data processing arrangement, the log server sends (808) an alert to the affected client data processing arrangement based on this determination of status (Justin, paragraph 0079).

As per claim 4, Vardi does not explicitly disclose receive the generated alarm from the log analyzer through a notification service; 
transform the generated alarm into a change notification message; and 
place the change notification message on a notification bus for consumption by the subscriber.
Justin further disclose receive the generated alarm from the log analyzer through a notification service (FIG. 8, block 0086; paragraphs 0065, 0077 and 0079); 
transform the generated alarm into a change notification message (FIGs. 5, and 7-8; paragraphs 0065, 0077 and 0079); and 
place the change notification message on a notification bus for consumption by the subscriber (FIGs. 5, and 7-8; paragraphs 0065, 0077 and 0079).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of Once the log server has determined (806) a change in state of a data processing arrangement, the log server sends (808) an alert to the affected client data processing arrangement based on this determination of status (Justin, paragraph 0079).

As per claim 21, it is a medium claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 21 is rejected for the same reasons as set forth in the rejection of claim 3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claim 1, and in further view of US 2002/0015403 to McConnell et al. (hereafter “McConnell”).

As per claim 7, Vardi does not explicitly disclose build a notification bus to push the change notification to the subscriber of the notification bus.
McConnell further discloses build a notification bus to push the change notification to the subscriber of the notification bus (paragraph 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of allowing an application to send information to the handset without the handset first requesting the information (McConnell, paragraph 0128).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claim 1, and in further view of US 2016/0094477 to Bai et al. (hereafter “Bai”).

As per claim 8, Vardi discloses wherein the compute node comprises one of a virtual machine, a container, or a physical machine (paragraphs 0013, 0041, 0066 and 0067).
Bai further discloses wherein the plurality of applications run in a single cloud or distributed across multiple clouds (paragraph 0080).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Bai into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of automated resource planning for migration, increasing customer trust by recommending reduced cost, and improving performance in the target by lowering network overhead between dependent servers.  (Bai, paragraph 0080).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claims 1 and 11, and in further view of US 2006/0020616 to Hardy et al. (hereafter Hardy).

As per claim 10, Vardi does not explicitly disclose a log inventory service to index the application logs generated by the plurality of applications, wherein the log analyzer is to receive the indexed application logs from the log inventory service.
Hardy further discloses a log inventory service to index the application logs generated by the plurality of applications (paragraphs 0014, 0021, 0026, and 0037), wherein the log analyzer is to receive the indexed application logs from the log inventory service (paragraphs 0014, 0021, 0026, and 0037).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hardy into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of generating a common index for multiple instances of a common log file can allow writing to the multiple instances without requiring locking mechanisms while still providing a common index for accessing the records (Hardy, paragraph 0026).

As per claim 18, it is a method claim, which recite(s) the same limitations as those of claim 10. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 10.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima and Smith, as applied to claim 13, and in further view of Justin.
As per claim 14, Vardi does not explicitly disclose generating, by the log analyzer, an alarm when the parsed information matches with a context aware log parsing query.
Justin further discloses generating, by the log analyzer, an alarm when the parsed information matches with a context aware log parsing query (paragraph 0079). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching,  Morishima’s teaching and Smith’s teaching because it would provide for the purpose of Once the log server has determined (806) a change in state of a data processing arrangement, the log server sends (808) an alert to the affected client data processing arrangement based on this determination of status (Justin, paragraph 0079).

As per claim 15, Vardi discloses wherein generating the change notification indicating that the change has been occurred to the application (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”).
Justin further discloses receiving, by the CNaaS application, the generated alarm from the log analyzer through a notification service (FIG. 8, block 0086; paragraphs 0065, 0077 and 0079);
transforming, by the CNaaS application, the generated alarm into a change notification message (FIG. 8, block 0086; paragraphs 0065, 0077 and 0079); and
placing, by the CNaaS application, the change notification message on a notification bus for consumption by the subscriber (FIG. 8, block 0086; paragraphs 0065, 0077 and 0079).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching,  Morishima’s teaching and Smith’s teaching because it would provide for the purpose of Once the log server has determined (806) a change in state of a data processing arrangement, the log server sends (808) an alert to the affected client data processing arrangement based on this determination of status (Justin, paragraph 0079).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claim 11, and in further view of US 2002/0035559 to Crowe et al. (hereafter “Crowe”).

As per claim 19, Vardi does not explicitly wherein the further comprising registering, via the CNaaS application, for at least one change notification that is desired to be received by the subscriber.
Crowe further discloses wherein the further comprising registering, via the CNaaS application, for at least one change notification that is desired to be received by the subscriber (paragraph 0263).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Crowe into Vardi’s teaching,  Morishima’s teaching because it would provide for the purpose of as changes are applied to the decision engine's internal data store they are forwarded to the Exporter, which in turn converts and transmits the data to all registered clients (Crowe, paragraph 0263).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima and Justin, as applied to claim 21, and in further view of Smith.

As per claim 22, Vardi does not explicitly disclose analyze the received application logs to parse information about the plurality of applications (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: “extracting data regarding the change in computing capacity from various information logs”).
Smith further discloses using context aware log parsing queries to parse information (paragraphs 0047-0048: “the structuring module 204 dictates how the checkpoint log record 114 is parsed and traversed for application of the query expression 128”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Smith into Vardi’s teaching, Morishima’s teaching and Justin’s teaching because it would provide for the purpose of a query expression comprising a condition and one or more parameters is applied to each log entry. Log entries that satisfy the query expression are included in a condensed checkpoint log record. In one embodiment of the method the condensed checkpoint log record is presented to an Information Management System (IMS) formatting utility (Smith, paragraph 0019).

As per claim 23, Vardi does not explicitly disclose receive the generated alarm from the log analyzer through a notification service;
process the generated alarm to transform the generated alarm into a change notification message; and
place the change notification message on a notification bus for consumption by the subscriber.
Justin further discloses receive the generated alarm from the log analyzer through a notification service (FIG. 8, block 0086; paragraphs 0065, 0077 and 0079);
process the generated alarm to transform the generated alarm into a change notification message (FIGs. 5, and 7-8; paragraphs 0065, 0077 and 0079); and
place the change notification message on a notification bus for consumption by the subscriber (FIGs. 5, and 7-8; paragraphs 0065, 0077 and 0079).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of Once the log server has determined (806) a change in state of a data processing arrangement, the log server sends (808) an alert to the affected client data processing arrangement based on this determination of status (Justin, paragraph 0079).

Response to Arguments
Applicant's arguments filed on May 08,2010 have been fully considered but they are not persuasive for the following reasons:
Applicants argue “Applicant submits that neither the cited sections nor the entire document of Vardi discloses or even suggest about generate a change notification indicating that a change has been occurred to an application running on a computer node in the computing environment using the parsed information; and send the change notification indicating the changed application to a subscriber” (emphasis added) (Remarks, page 11)

The examiner respectfully disagrees for the following reasons.
Since the claim has not clarify “what a change has been occurred to an application” is, events (installed, upgrade, increasing/decreasing of application resources, or de-install) to applications, system, or software products is considered as change has been occurred to an application.
Furthermore, the paragraph 0025 of the PGPUB specification states:
[0025] In some examples, upon receiving the change notification message, the subscriber may monitor and/or manage the application based on the change in the application. In one example, the application may be monitored for health, connections, and/or resource usage. Example resource usage may be associated with at least one resource such as a processor, a memory, a network hardware, a bandwidth, or the like. (Emphasis added)


Accordingly, a change related to a health, connections, or resource usage (processor, memory, network, or bandwidth) are considered as a change occurred to an application.
The Examiner respectfully directs Applicant’s attentions to Vardi, FIGs. 1-2, paragraphs 0026, 0043, 0045, 0048, and 0056-0061 and TABLEs 1-3.

[0026] The CE 30 (FIG. 1) is a facility which extracts information regarding changes in computing capacity that has been separately gathered and recorded in information logs by a monitoring program, the operating system, Technical License Managers (TLMs) and other programs as appropriate. The information logs may contain specific fields for capacity information, a sequential stream of text messages, or other known formats. Using heuristics and other techniques, the CE 30 interprets these messages and fields to extract the appropriate information. The CE 30 will, according to user-specified parameters

[0043] Minimally, each CE output data record contains the timestamp (date and time or at least date) of the event and the new computing index. Optionally, other relevant information that is output includes the identity of the computer system, processor, LPAR, location, software product, etc. If this information is not contained within the information log, the CE 30 provides this using data from other system configuration records or a user-provided configuration list. For example, a minimal record contains only two fields: TIMESTAMP and CI. A more detailed record contains fields such as TIMESTAMP, CI, PRODUCTNAME, USAGE, LPAR, and LOCATION. 


[0044] When the CE 30 encounters an event in the capacity information log that is not an actual CI, such as CPU model, it substitutes the appropriate computing index to the output record by using the knowledge base (KB) 42 which also correlates various computing indices to CPU, CPUs to model groups, etc. For example, if the information log (see Table 2) reflects that the HAL-1000 has been upgraded to the HAL-2000, the CE 30 looks up in the KB 42 the MIPS computing index of the HAL-2000 which is 210 MIPS and outputs that as an event record in the event log 36. 


[0045] For example, the information stored in a system configuration log (Table 2) may contain information regarding the addition or removal of processors or the change in processing capacity of one or more computer systems, one or more logical partitions within one or more computers, or a network or sysplex of computers. The user may desire to output the raw capacity event data; or produce certain capacity statistics such as average CI, high watermark CI, number of CPUs, etc. each filtered according to user-specified parameters. Such statistics may be given over a user-selected period of time such as, for example, average daily value for each day, monthly high watermark value, average high watermark for each month in the time period, or second-highest average daily value over a period of days. 

[0046] By way of example, Table 3 is a sample of the CE output data records produced from the information logs in Table 2 for the ABC Corp. on the "Groucho" system for the month of June, 1999. Note that the CE has performed the appropriate substitutions from the KB--provided a first record reflecting the CI in effect at the beginning of the time period, provided the CI in effect for each event, and inserted the appropriate "ABC model group" for each output event. In the latter case, note that the model group information and timestamps are now available to the user to evaluate any change in licensing costs for software from ABC Corp. 

In view of the paragraph 0025 of the PGPUB specification, Vardi, FIGs. 1-2, paragraphs 0026, 0043, 0045, 0048, and 0056-0061 and TABLEs 1-3 teaches “The CE 30 (FIG. 1) is a facility which extracts information regarding changes in computing capacity that has been separately gathered and recorded in information logs by a monitoring program, the operating system, Technical License Managers (TLMs) and other programs as appropriate. “, “the HAL-1000 has been upgraded to the HAL-2000”, and “information regarding the addition or removal of processors or the change in processing capacity of one or more computer systems, one or more logical partitions within one or more computers, or a network or sysplex of computers” as “a change has been occurred to an application running on a computer node”

Therefore, Vardie teaches generate a change notification indicating that a change has been occurred to an application (FIGs. 1-2; paragraphs 0026, and 0043-0046: teaches “The CE 30 (FIG. 1) is a facility which extracts information regarding changes in computing capacity that has been separately gathered and recorded in information logs by a monitoring program, the operating system, Technical License Managers (TLMs) and other programs as appropriate. “, “the HAL-1000 has been upgraded to the HAL-2000”, and “information regarding the addition or removal of processors or the change in processing capacity of one or more computer systems, one or more logical partitions within one or more computers, or a network or sysplex of computers” [Wingdings font/0xE0] changes has been occurred to an application as claimed) running on a compute node in the computing environment (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”) using the parsed information (FIGs. 1-2; block 44).

Per claims 11 and 20, the similar responses apply as in claims 1.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193